                     Case 20-11218-MFW           Doc 23       Filed 05/24/20        Page 1 of 34




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re
                                                                   Chapter 11

The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                   (Joint Administration Requested)
                                         Debtors.


          DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) AUTHORIZING, BUT NOT DIRECTING, THE DEBTORS TO PAY CERTAIN
              PREPETITION CLAIMS OF AIRPORT AUTHORITIES AND
                   (II) GRANTING RELATED RELIEF THERETO

          The debtors and debtors in possession (collectively, the “Debtors,” and, together with

their non-Debtor affiliates, the “Company”) in the above-captioned cases hereby file this motion

(the “Motion”) for entry of an interim order substantially in the form attached hereto as Exhibit

A (the “Interim Order”) and a final order substantially in the form attached hereto as Exhibit B

(the “Final Order,” and together with the Interim Order, the “Orders”) granting the relief

described below. In support of this Motion, the Debtors rely upon and incorporate by reference

the Declaration of Jamere Jackson in Support of Debtors’ Petitions and Requests for First Day

Relief (the “First Day Declaration”),2 filed concurrently herewith. In further support of the

Motion, the Debtors, by and through their undersigned counsel, state as follows:




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
         Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the
First Day Declaration.



AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23     Filed 05/24/20   Page 2 of 34




                                         RELIEF REQUESTED

          1.         By this Motion, pursuant to sections 105(a), 363(b), and 503 of title 11 of the

United States Code (the “Bankruptcy Code”), the Debtors seek entry of the Interim Order and

the Final Order authorizing, but not directing, the Debtors to honor certain prepetition

obligations (the “Airport Authority Claims”) owed to airport operators in the United States and

Canada (the “Airport Authorities”), which are generally governmental bodies, boards, or

authorities.

          2.         Additionally, the Debtors request that the Orders (a) authorize all applicable

banks and other financial institutions (collectively, the “Banks”), when requested by the

Debtors, to receive, process, honor, and pay any and all checks, drafts, and other forms of

payment, including fund transfers (collectively, the “Payments”), made in connection with the

Airport Authority Claims, whether such Payments were submitted before, on, or after the

Petition Date, provided that sufficient funds are on deposit in the applicable accounts to cover

such Payments and that any such Bank shall not have any liability to any party for relying on

such direction by the Debtors; (b) authorize the Banks to rely on any directions and

representations of the Debtors as to which Payments are subject to this Motion, provided that any

such Bank shall not have any liability to any party for relying on such directions or

representations by the Debtors; (c) authorize, but not direct, the Debtors to issue new postpetition

checks or effect new postpetition fund transfers or other new postpetition Payments to replace

any checks, drafts, and other forms of payment, including fund transfers, which may be

inadvertently dishonored or rejected; and (d) authorize, but not direct, the Debtors to continue in

the ordinary course to make Payments on account of the Airport Authority Claims.



                                                    2

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW         Doc 23       Filed 05/24/20        Page 3 of 34




          3.         In addition, the Debtors request that the Court schedule a final hearing (the “Final

Hearing”)3 to consider the relief requested herein on a final basis and entry of the Final Order.

          4.         For the reasons set forth herein, the Debtors submit that the relief requested is in

the best interest of the Debtors, their estates, creditors, and other parties in interest.

                      JURISDICTION, VENUE AND PREDICATES FOR RELIEF

          5.         This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core proceeding under 28

U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and this Motion is proper

in this District under 28 U.S.C. §§ 1408 and 1409.

          6.         The predicates for the relief requested by this Motion are sections 105(a), 363(b),

and 503 of the Bankruptcy Code, and Rules 6003 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

          7.         Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to this Motion

if it is determined that this Court lacks Article III jurisdiction to enter such final order or

judgment absent consent of the parties.




3
         The period between the date this Motion was filed and the Final Hearing is referred to herein as the
“Interim Period.” The Debtors estimate that the Interim Period will last thirty (30) days where such an estimate is
required for the purposes of the relief requested herein.
                                                        3

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23      Filed 05/24/20   Page 4 of 34




                                             BACKGROUND

I.        Overview

          8.         On May 22, 2020 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have filed a separate procedural motion requesting that the Chapter 11

Cases be jointly administered. The Debtors continue to operate their businesses and manage

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No creditors’ committee has been appointed by the Office of the United States Trustee for

the District of Delaware (the “U.S. Trustee”), nor has a trustee or examiner been appointed in

these Chapter 11 Cases.

          9.         The Company is a leading provider of vehicle rentals around the world, serving

customers under the Hertz, Dollar, Thrifty, and Firefly brands. The Company and its franchisees

operate a total of more than 10,000 locations across North America, Europe, Latin America,

Africa, Asia, Australia, the Caribbean, the Middle East and New Zealand. Hertz’s motto, “we’re

here to get you there,” reflects the Company’s fundamental function: to help its customers move

about and explore, whether close to home or on the other side of the globe.

          10.        In addition to their vehicle rental businesses, the Debtors offer leasing and fleet

management services in the United States and Canada through Debtor Donlen Corporation

(“Donlen”) and certain of its subsidiaries. Donlen provides a variety of fleet services to North

American companies that operate vehicle fleets of all different sizes, allowing customers to focus

on their core businesses while Donlen helps them achieve efficiencies in their fleet operations.

          11.        With air travel at record levels in 2018 and 2019, the Company was prospering. It

reported adjusted corporate EBITDA of $433 million and $649 million in those years,

                                                      4

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW      Doc 23      Filed 05/24/20   Page 5 of 34




respectively, and, through the end of 2019, achieved ten consecutive quarters of year-over-year

revenue growth. In March of 2020, however, the Company’s business was acutely impacted by

reductions in travel and restrictions on movement brought about by the coronavirus

pandemic. Whether voluntarily or by government mandate, the air travelers the Company serves

largely stopped flying and its local customers largely stopped driving. The effect on the

Company’s revenue was devastating.

          12.        At the same time, the crisis subjected the Company to unanticipated demands on

its cash reserves. A sharp and unexpected reduction in used car values precipitated by the

coronavirus crisis burdened the Company with a substantial cash payment due April 27, 2020 in

connection with its primary U.S. rental fleet financing arrangement. The Company elected not to

consume its precious liquidity and did not make that payment. A short forbearance and waiver

period allowed the Company to reach accords with creditors in Europe and Australia on

additional temporary or permanent waivers. However, it failed to yield a longer-term solution

with the Company’s primary U.S. and Canadian creditor groups. Accordingly, the Debtors

commenced these Chapter 11 Cases with the goals of stabilizing their operations, assessing their

options, and charting a course for a strong future.

          13.        Additional background and information regarding the Company, including its

business operations, its corporate and capital structure, its restructuring activities, and the events

leading to the commencement of these Chapter 11 Cases, is set forth in detail in the First Day

Declaration.

II.       The Airport Authorities

          14.        The Company’s airport locations are the backbone of their domestic and foreign

vehicle rental business. The Company derives the majority of its revenue from these airport

                                                    5

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23      Filed 05/24/20     Page 6 of 34




locations. Indeed, in 2019, 66% of the Company’s domestic revenue and 56% of its international

revenue was generated from their airport business segment. Accordingly, the Debtors’ contracts

with Airport Authorities are crucially important to the Debtors’ overall business and success.

                     The Airport Authority Claims

          15.        Through this motion, the Debtors seek authority to pay prepetition amounts owed

to Airport Authorities on account of Concession Fees, CFCs, and ConRAC Charges (each

defined and described in greater detail below) on an interim and final basis, as follows:

                                                      Estimated Amount         Total Estimated
                                                      To Be Paid Within        Amount To Be
                          Category                     Interim Period                Paid
                                                         (in millions)          (in millions)
       Concession Fees                                               $3.9                   $6.9
       CFCs                                                          $3.6                   $3.6
       ConRAC Charges                                                $1.4                   $1.4
                                           Totals:                   $8.9                  $11.9

                     Concession Agreements

          16.        In order to operate at airport locations, the Debtors must enter into concession

agreements (the “Concession Agreements”) with the relevant Airport Authority. Concession

Agreements typically grant Debtors a non-exclusive right to operate a car rental concession at a

particular airport in exchange for payment of certain fees, charges, and rents. Concession

Agreements typically have one to thirty year terms. Most Concession Agreements provide for a

competitive bidding process upon renewal, while a minority are subject to a negotiated renewal

process. Of the Debtors’ top 200 Concession Agreements, approximately thirty will be up for

renewal within the next twelve months or are operating on a month-to-month basis as of the

Petition Date.

                                                     6

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23     Filed 05/24/20   Page 7 of 34




          17.        Where renewal is accomplished through a competitive bidding process, the

Airport Authority generally calls for requests for proposal, requests for quotes, or other bid

solicitation from rental vehicle companies. The Airport Authority then evaluates the bids and the

standing of the bidders and allocates limited airport locations to the winners. Notably, even

among the winning bidders, Airport Authorities assign the most desirable (and profitable)

locations to the highest, most favored bid. For example, a top bidder might succeed in securing

the location closest to incoming customer traffic as compared to its competitors, thereby giving it

a substantial competitive advantage. Airport Authorities that engage in competitive bidding

processes typically require bidders to be in good standing with respect to their Concession Fees

and CFCs (each as defined below) to participate in bidding. Airport Authorities also look

unfavorably upon past defaults, which, in any event, the Debtors would be required to cure in

order to secure renewal of their Concession Agreements. Although the Debtors intend to take

full advantage of the protections of Section 525(a) of the Bankruptcy Code (preventing

government units like Airport Authorities from refusing to renew a grant based on the Debtors’

failure to make a payment on a dischargeable claim), there is a risk that Airport Authorities may

act in a manner contrary to section 525(a) in the renewal or renegotiation processes.

                     Obligations Owed Under Concession Agreements

                     1.     Concession Fees and Customer Facilities Charges

          18.        The Debtors’ primary obligations under concession agreements consist of certain

fees that are based upon a specified percentage (typically 10%) of the revenue the Debtors

generate at the airport. Those fees are generally charged directly to rental customers and passed

on to airports (the “Concession Fees”). The Concession Fees are subject to a minimum annual

guarantee (“MAG”), which the Debtors are required to pay regardless of the revenue generated

                                                    7

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW      Doc 23     Filed 05/24/20   Page 8 of 34




by a concession. The Debtors are generally required to make a MAG payment in the relevant

pro-rata monthly amount on the first of each month, with any Concession Fees over that amount

to be remitted at a later date.       As discussed in more detail below, the Debtors have accrued

significant outstanding MAG obligations as a result of the steep drop in airport revenue caused

by the coronavirus pandemic. The Debtors’ airport concessions have not generated sufficient

revenue to cover the MAG. As discussed below, the Debtors are not seeking authority to pay

such outstanding MAG payments pursuant to this Motion.

          19.        In addition to Concession Fees, the Debtors are obligated to pay Airport

Authorities certain customer facilities charges (“CFCs”), which are instituted by ordinance and

required under the Concession Agreements. CFCs are used to fund airport facility projects,

including improvements to shared facilities and services for the benefit of the rental car industry.

The Airport Authorities also use CFCs collected from rental car companies to service municipal

bonds that they issue to support facility projects. CFCs may only be waived if all bondholders

vote in favor of doing so.

          20.        The terms of the Debtors’ Concession Agreements—and in the case of CFCs, the

applicable ordinance—typically contemplate that the Debtors will seek reimbursement from

customers for Concession Fees and CFCs.            Where applicable Concession Agreements and

ordinances permit and contemplate that rental car companies will seek reimbursement from their

customers for Concession Fees and CFCs, as is the case in all or almost all instances, the Debtors

do so. As such, the prepetition Concession Fees and CFCs owed are pass through fees collected

from customers and held for the relevant Airport Authority.




                                                   8

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23     Filed 05/24/20   Page 9 of 34




                     2.     ConRACs and ConRAC Charges

          21.        In addition to traditional concessions arrangements, a growing number of larger

airports are building consolidated rental car facilities (“ConRACs”) to alleviate congestion at

airports. ConRACs streamline the car rental process and provide common services, such as

shuttle service, for the customers of participating vehicle rental car companies. The centralized

nature of ConRACs gives customers a common experience and benefits all rental car brands

operating at an airport, while reducing some the competitive advantages among brands. As with

all airport arrangements, maintaining their position at these facilities is a rental car company’s

only way to bring in customers from that given airport.

          22.        At ConRACs, the Debtors are required to pay a pro rata share of monthly

operational expenses (“ConRAC Charges”), including for standard operations and maintenance

of ConRAC common areas and customer transportation.                 ConRACs are generally thinly

collateralized and failing to pay one installment of ConRAC Charges would likely harm the

enterprise and thereby the Debtors. Moreover, Airport Authorities strictly enforce ConRAC

Charges and have been known to remove rental car companies for missing payments.

Additionally, the Debtors typically enter into separate joint ventures with the other rental car

companies that operate at a given ConRAC. In this highly competitive airport setting, it is

important that the Debtors maintain their share of the upkeep of ConRAC Charges in order to

maintain the facility and their ability to operate there.         Finally, the Debtors’ outstanding

prepetition ConRAC Charges are relatively small (only $1.4 million of the $11.9 million the

Debtors seek to pay), and therefore the cost is relatively modest compared to the benefit to the

Debtors by ensuring continued operations at these historically profitable locations.



                                                    9

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23      Filed 05/24/20   Page 10 of 34




                      3.     MAG Payments and Other Rent

          23.         As described in more detail in the First Day Declaration, the COVID-19 crisis and

stay-at-home orders issued in response have virtually halted air travel. Indeed, TSA data shows

that the number of travelers that passed through airport security checkpoints decreased by 94%

from March 1, 2020 to April 1, 2020.4 Daily passenger volume has remained at a small fraction

of historical numbers through to the Petition Date. Due to the substantial reduction in air travel

and business at airport locations as a result of the coronavirus pandemic, fees collected from

customers have fallen far short of pro-rated monthly MAG amounts. As such, the Debtors are

required to make up more of the difference than usual from sources other than collecting

Concession Fees from rental receipts. This deficit has resulted in significant MAG obligations

accruing during these slow months.

          24.         The Debtors have negotiated (or have been attempting to negotiate) reductions in

their outstanding MAG payments leading up to the Petition Date. As of the Petition Date, over

half of the Airport Authorities have temporarily deferred or altogether abated MAG obligations

in light of the pandemic. To the extent the Debtors are not able to make up for slow months by

collecting greater than usual monthly revenues from customers once the impacts of the pandemic

have subsided or renegotiate their agreements with applicable airports, the Debtors will owe

substantial prepetition obligations to Airport Authorities on account of deferred MAG payments.

The Debtors estimate that $23.1 million in outstanding prepetition MAG payments have been

deferred. In addition, the Debtors failed to make many of their monthly MAG payments or other

rent payments for the months of March, April, and/or May that have not been deferred. The



4
        TSA checkpoint travel numbers for 2020 and 2019, TSA https://www.tsa.gov/coronavirus/passenger-
throughput.
                                                     10

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23      Filed 05/24/20   Page 11 of 34




Debtors estimate that they owe $25.1 million for such MAG payments and other outstanding rent

payments not classified as Concession Fees, CFCs, or ConRAC Charges to Airport Authorities.

At this time, the Debtors are not seeking authority to pay any of the $23.1 million in deferred

obligations owed to Airport Authorities or the additional $25.1 million in outstanding MAG

payments and other rent, though the Debtors recognize that they may later seek to cure some

such amounts as needed in connection with assumption of certain Concession Agreements and

reserve the right to amend the final relief sought herein to include a portion of such amounts.

                      Letters of Credit and Other Security for the Debtors’ Obligations Under
                      Concession Agreements

          25.         Most Airport Authorities require that the Debtors post letters of credit or other

security to backstop their obligations to pay Concession Fees (the “Letters of Credit”). Letters

of Credit are generally renewed on an annual basis. The Letters of Credit with respect to the

Airport Authorities are issued predominately in connection with the Debtors’ L/C Facility (as

defined in the First Day Declaration). The L/C Facility is secured by Senior Secured Debt

Collateral (as defined in the First Day Declaration). In some cases the Debtors’ obligations are

backstopped by the ALOC Facility (as defined in the First Day Declaration). Additionally, in

some cases the Debtors’ obligations under the Concession Agreements are secured by bonds

(“Bonds”) or cash deposits (“Deposits”). By this Motion the Debtors seek authorization to

replace Letters of Credit and Bonds securing their obligations under the Concession Agreement

as needed in the ordinary course of business.

                      The Debtors Seek Authority to Pay Prepetition Concession Fees, CFCs, and
                      ConRAC Charges Owed to Airport Authorities

          26.         For the reasons detailed above and further below, timely payment of Concession

Fees, CFCs, and ConRAC Charges is essential to ensure the Debtors’ the ability to continue to

                                                     11

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW      Doc 23      Filed 05/24/20   Page 12 of 34




operate at crucial airport locations into the future without disruption. The failure to pay these

fees could have a substantial negative impact on the Debtors’ business. As such, payment of

such prepetition fees and charges is appropriate and necessary to maintain the going concern of

the Debtors’ business. The Debtors request authority, but not direction, to pay prepetition

amounts owed to Airport Authorities on account of Concession Fees, CFCs, and ConRAC

Charges and reserve the right to amend their final relief to include a portion of their other

outstanding Airport Authority obligations on a final basis only.

                                          BASIS FOR RELIEF

I.        Payment of Airport Authority Claims Is Authorized by the Bankruptcy Code

          27.         The Court may authorize the Debtors’ payment of the Airport Authority Claims

pursuant to section 363(b) of the Bankruptcy Code. Section 363(b)(1) authorizes courts, after

notice and hearing, to permit a debtor to “use, sell, or lease, other than in the ordinary course of

business, property of the estate.” See 11 U.S.C. § 363(b)(1); see also Dai-Ichi Kangyo Bank,

Ltd. v. Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R.

147, 153 (D. Del. 1999); In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989)

(finding that a sound business justification existed to pay prepetition wages and stating,

“[s]ection 363(b) gives the court broad flexibility in tailoring its orders to meet a wide variety of

circumstances”); In re James A. Phillips, Inc., 29 B.R. 391, 397 (S.D.N.Y. 1983) (relying upon

section 363 as a basis to allow a contractor to pay the prepetition claims of suppliers who were

potential lien claimants). For a court to apply section 363(b), the debtor must “articulate some

business justification, other than mere appeasement of major creditors . . . .” In re Ionosphere

Clubs, 98 B.R. at 175 (ruling that debtor’s payment of prepetition claims was necessary to

protect its business and to ensure successful reorganization); Stanziale v. Nachtomi (In re Tower

                                                   12

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW         Doc 23       Filed 05/24/20   Page 13 of 34




Air, Inc.), 416 F.3d 229, 238 (3d Cir. 2005) (stating that “[o]vercoming the presumptions of the

business judgment rule on the merits is a near-Herculean task”). Once a debtor has articulated a

valid business justification, the business judgment rule is applied to the Debtors’ decision.

Official Comm. Of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res.,

Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872

(Del. 1985)).

          28.         As discussed above, the Debtors believe that their ability to continue to operate at

their many airport locations without disruption is crucial to the overall success of their

reorganization. Failure to pay the Airport Authority Claims would have a material adverse

impact on the day-to-day operations of the business and would very likely disrupt the Debtors’

ability to continue to rent vehicles during the Chapter 11 Cases from key locations.

          29.         Moreover, section 105(a) of the Bankruptcy Code authorizes the Court to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” See 11 U.S.C. § 105(a). A bankruptcy court’s use of its equitable powers to “authorize the

payment of pre-petition debt when such payment is needed to facilitate the rehabilitation of the

debtor is not a novel concept.” In re Ionosphere Clubs, 98 B.R at 175. “Under 11 U.S.C. § 105,

the court can permit pre-plan payment of a pre-petition obligation when essential to the

continued operation of the debtor.” In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992)

(citing Ionosphere Clubs, 98 B.R. at 177). For the reasons described above and in light of the

Debtors’ need to preserve the going concern value of their businesses, the relief requested in this

Motion is proper and should be granted. Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973

(2017) (noting that courts are authorized to approve orders allowing payment of prepetition

claims because it is necessary for the debtors to have a successful reorganization).
                                                       13

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23      Filed 05/24/20   Page 14 of 34




          30.         The paramount goal of the parties in interest during these Chapter 11 Cases is

protecting the value of the Debtors’ business by avoiding damaging operational disruptions. The

maintenance of the Debtors’ businesses during these Chapter 11 Cases is crucial to the Debtors’

ability to preserve their business as a going concern, which provides enhanced value for the

benefit of all of the Debtors’ stakeholders. The Debtors are also not seeking authority to pay all

Airport Authority Claims immediately, but only to pay undisputed amounts on account of

particular types of fees and charges as they come due on terms consistent with prepetition

practice.       Indeed, at this time, the Debtors are not seeking authority to pay any of the

approximately $50 million in outstanding MAG payments and other rent that they currently owe

to Airport Authorities. Thus, the Debtors believe the relief requested is narrowly tailored to and

consistent with the paramount goal of chapter 11 to preserve value by “facilitating the continued

operation and rehabilitation of the debtor.” In re Ionosphere Clubs, 98 B.R. at 176.

          31.         In addition to using the Court’s equitable powers under section 105(a), the Court

may also rely on the “doctrine of necessity.” The doctrine of necessity is a well-established

doctrine that permits a court to authorize the payment of certain pre-plan prepetition claims when

payment is necessary to the continued operations of a debtor’s business and restructuring efforts.

See In re Lehigh & New Eng. Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981) (holding that court may

authorize payment of prepetition claims if such payment is essential to continued operation of

debtor); In re Ionosphere Clubs, 98 B.R. at 176 (recognizing that the doctrine of necessity is

derived from “the existence of the judicial power to authorize a debtor in a reorganization case to

pay pre-petition claims where such payment is essential to the continued operation of the

debtor”); In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (stating that where a debtor



                                                     14

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW           Doc 23         Filed 05/24/20        Page 15 of 34




“cannot survive” absent payment of certain prepetition claims, the doctrine of necessity should

be invoked to permit payment).

          32.         Here, the relief sought is vital for the Debtors’ successful reorganization. If the

Debtors cannot pay the Airport Authorities for Concession Fees, CFCs, and ConRAC charges,

the negative impact would likely be almost as immediate.                          The Debtors’ already strained

relationships with Airport Authorities could further deteriorate and they may attempt to take

action to restrict the Debtors operations at their facilities. Further, with a number of Concession

Agreements up for renewal in the near term, there is a real risk that the Debtors could quickly

lose the ability to operate at these facilities altogether if they miss prepetition payments. This is

especially true since, given the impacts of the coronavirus pandemic, airports are depending on

revenue from rental car companies now more than ever. Although the Debtors are aware of and

intend to fully utilize the protections afforded them under section 525(a) of the Bankruptcy

Code,5 there is a risk that Airport Authorities may act in a manner contrary to section 525(a) and

allow the Debtors’ failure to pay their prepetition claims to affect their evaluation of bids or

renewal. Even if the Debtors sought relief for violation of section 525(a) in the event an Airport

Authority retaliates against a missed payment by restricting the Debtors’ Concession Agreements

or failing to select their bid upon renewal, recourse available for the disruption would likely be

less valuable than avoiding the disruption to begin with. This is especially true given how

crucial the Debtors’ airport locations are to their overall operations.

          33.          Crucially, if the Debtors compromise their ability to operate at airports by failing

to make a payment, there are no alternatives.                    Airport Authorities are the only source of

5
          Section 525(a) provides that governmental units “may not deny, revoke, suspend, or refuse to renew a
license, permit, charter, franchise, or other similar grant” on the basis of a debtor’s chapter 11 filing or failure to pay
a debt that is dischargeable in the case. 11 U.S.C. § 525(a).
                                                           15

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23       Filed 05/24/20   Page 16 of 34




arrangement for the Debtors to operate at the key airport locations that generate most of their

revenue. As such, particular care must be given to maintain these relationships.

          34.         Accordingly, the Debtors have concluded that if they do not pay the Airport

Authorities for the certain fees and charges specified herein, the value of their business will be

reduced by amounts in excess of the amounts that the Debtors seek authorization to pay. As

such, pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and the doctrine of

necessity, the Debtors respectfully request that the Court grant the relief requested herein.

          35.         This Court has specifically granted debtors authority to pay prepetition claims

owed to Airport Authorities in another large rental car company’s chapter 11 proceedings. In re

Budget Grp., Inc., No. 02-12152 (MFW) (Bankr. D. Del. August 20, 2002) (D.I. 229).

II.       Airport Authorities May Assert that Certain of the Airport Authority Claims are
          Trust Fund Obligations

          36.         As noted above, the outstanding Concession Fees and CFCs are collected from

customers as a charge on their rental and passed on to the relevant Airport Authority pursuant to

the terms of the parties’ Concession Agreement and relevant ordinances, as applicable. As such,

Airport Authorities may argue that such Concession Fees and CFCs constitute so-called “trust

fund” obligations. Trust fund obligations are obligations required to be collected from third

parties and held in trust for payment to an authority.6            See Official Comm. of Unsecured

Creditors of the Columbia Gas Transmission Corp. v. Columbia Gas Sys. Inc. (In re Columbia

Gas Sys. Inc.), 997 F.2d 1039, 1056 (3d Cir. 1993) (“Federal common law imposes a trust when

an entity acts as a conduit, collecting money from one source and forwarding it to its intended

recipient.”).


6
         Nothing herein should be construed as an admission that the Concession Fees or CFCs are trust fund
obligations.
                                                     16

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23       Filed 05/24/20   Page 17 of 34




          37.         Trust fund obligations are not property of a Debtor’s estate within the meaning of

section 541 of the Bankruptcy Code. See Begier v. IRS, 496 U.S. 53, 55-67 (1990) (holding that

taxes such as excise taxes and withholding taxes are property held by debtor in trust for another

and, as such, do not constitute property of estate); In re Am. Int’l Airways, Inc., 70 B.R. 102, 103

(Bankr. E.D. Pa. 1987) (funds held in trust for federal excise and withholding taxes are not

property of debtor’s estate and, therefore, not available for distribution to creditors); Shipley Co.

v. Darr (In re Tap, Inc.), 52 B.R. 271, 278 (Bankr. D. Mass. 1985) (funds paid by employer to

debtor for payment of employer’s federal taxes were returnable to employer and not part of

debtor’s estate).

          38.         Here, the Concession Fees and CFCs are collected from customers with the

purpose of passing them on to Airport Authorities pursuant to the Concession Agreements and

applicable ordinances. Indeed, Concession Fees and CFCs are typically even listed on customer

receipts as separate line items. Accordingly, the Airport Authorities may argue the Debtors are

required to pay prepetition Concession Fees and CFCs to them notwithstanding other provisions

of the Bankruptcy Code. Although the Debtors would challenge such a contention and even if

the Airport Authorities do not ultimately succeed, the burden and expense of the fight and the

lasting impact on the Debtors’ relationship with Airport Authorities would likely cause more

disruption to the Debtors’ estates than simply paying the Concession Fees and CFCs fees in the

first instance. As such, the Debtors respectfully request authority to pay the Airport Authorities

for prepetition Concession Fees and CFCs, which make up the bulk of the overall Airport

Authority Claims.




                                                      17

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23       Filed 05/24/20   Page 18 of 34




III.      Cause Exists to Authorize the Debtors’ Financial Institutions to Honor Electronic
          Fund Transfers

          39.         The Debtors also request that all applicable banks and other financial institutions

be authorized, when requested by the Debtors in their sole discretion, to receive, process, honor,

and pay any and all Payments made by the Debtors related to the Airport Authority Claims, so

long as sufficient funds are available in the applicable accounts to make the Payments.

          40.         To stabilize the Company’s operations, and to smoothly transition into chapter 11,

it is imperative that the Debtors normalize their business. Failure to do so would result in

extremely adverse business effects. Under the Debtors’ existing cash management system, the

Debtors represent that wire and other electronic bank transfer requests can be readily identified

as relating to an authorized payment made on account of Airport Authority Claims.

Accordingly, the Debtors believe that unauthorized wire and electronic bank transfer requests

will not be honored inadvertently and that all applicable financial institutions may rely on the

representations of the Debtors as to which wire or electronic bank transfers are made and

authorized to be paid in accordance with this Motion without any duty of further inquiry and

without liability for following the Debtors’ instructions.

                                       RESERVATION OF RIGHTS

          41.         The Debtors reserve all rights. Without limiting the generality of the foregoing,

nothing contained herein is or should be construed as: (a) an admission as to the validity, extent,

perfection, priority, allowability, enforceability, or character of any claim or any security interest

which purportedly secures such claim or other asserted right or obligation, or a waiver or other

limitation on the Debtors’ ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law; (b) a waiver of the Debtors’ or any appropriate party in interest’s


                                                      18

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23      Filed 05/24/20   Page 19 of 34




rights to dispute the amount of, basis for, or validity of any claim against the Debtors; (c) a

promise to pay any claim; (d) a waiver of any claims or causes of action which may exist against

any creditor, interest holder, or otherwise affected party; (e) an assumption or rejection of any

executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and

nothing herein otherwise affects the Debtors’ rights under section 365 of the Bankruptcy Code to

assume or reject any executory contract or unexpired lease with any party subject to this Motion;

(f) granting third-party beneficiary status or bestowing any additional rights on any third party;

or (g) being otherwise enforceable by any third party.             Further, and without limiting the

generality of the foregoing, (y) the Debtors expressly reserve all of their rights to contest any

Airport Authority Claims, and (z) if the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not and should not be construed as an admission as to the validity

of any Airport Authority Claims or as a waiver of the Debtors’ rights to subsequently dispute

such claims.

             IMMEDIATE RELIEF IS NECESSARY TO AVOID IMMEDIATE AND
                              IRREPARABLE HARM

          42.         For a debtor to obtain relief to make pre-plan payments within 21 days of the

Petition Date, it must establish that such payments satisfy the requirements mandated by

Bankruptcy Rule 6003—namely, that the relief requested is necessary to avoid “immediate and

irreparable harm.” Immediate and irreparable harm exists when, absent the requested relief, a

debtor’s prospect of reorganizing is threatened or a swift diminution in the value of the debtor’s

estate is likely. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 36 n.2 (Bankr. S.D.N.Y. 1990)

(finding that “immediate irreparable harm” exists where loss of the business threatens ability to

reorganize). The Third Circuit has interpreted the language “immediate irreparable injury” in the


                                                    19

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23       Filed 05/24/20   Page 20 of 34




context of preliminary injunctions and has instructed that irreparable injury is a continuing harm

that cannot be adequately redressed by final relief on the merits and for which money damages

cannot provide adequate compensation. See, e.g., Norfolk S. Ry. Co. v. City of Pittsburgh, 235 F.

App’x 907, 910 (3d Cir. 2007) (citing Glasco v. Hills, 558 F.2d 179, 181 (3d Cir. 1977)).

Furthermore, the harm must be shown to be actual and imminent, not speculative or

unsubstantiated. See, e.g., Acierno v. New Castle Cty., 40 F.3d 645, 653-55 (3d Cir. 1994).

          43.         Here, as more fully detailed above, immediate and irreparable harm would result

without the relief requested herein because failure to pay the Airport Authorities could result in

restricting or otherwise disrupting the Debtors’ operations at their most prime locations. This

needless disruption to the Debtors’ business and added risk to the success of their operations can

be avoided if the Debtors are permitted to pay Airport Authorities in the ordinary course as their

claims become due during the Interim Period. For these reasons, the Debtors submit that the

relief requested in the Orders is essential to prevent immediate and irreparable harm to the

Debtors’ operations and preserve the ongoing value of the Debtors’ business and thus

stakeholder recoveries.

                       WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

          44.         To implement the foregoing successfully, and given the nature of the relief

requested herein, the Debtors respectfully request a finding that (x) the notice requirements under

Bankruptcy Rule 6004(a) are met and (y) the 14-day stay under Bankruptcy Rule 6004(h) is

waived. Such waiver is warranted here because payment of the Airport Authority Claims is

essential to prevent potentially irreparable harm to the Debtors’ business, value, and ability to

reorganize.



                                                     20

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23       Filed 05/24/20   Page 21 of 34




                                                  NOTICE

          45.         Notice of this Motion has been provided to the following parties, or, in lieu

thereof, their counsel: (i) the U.S. Trustee; (ii) the U.S. Notes Agent; (iii) the Senior Credit

Agreement Agent; (iv) the administrative agent under the ALOC Facility; (v) the successor

trustee under the Promissory Notes; (vi) the U.S. ABS Agent; (vii) the indenture trustee under

the HFLF ABS Notes; (viii) the administrative agent and collateral agent under the U.S. Vehicle

RCF; (ix) the indenture trustee under the European Vehicle Notes; (x) the administrative agent

and collateral agent under the European ABS Notes; (xi) the indenture trustee and collateral

agent under the Hertz Canadian Securitization Notes; (xii) the lender under the Donlen Canada

Securitization Program; (xiii) the administrative agent and the security trustee under the

Australian Securitization Notes; (xiv) the lender under the New Zealand RCF; (xv) the lender

under the U.K. Financing Facility; (xvi) holders of the fifty (50) largest unsecured claims against

the Debtors (on a consolidated basis); (xvii) the Internal Revenue Service; (xviii) the Securities

and Exchange Commission; (xix) the United States Attorney for the District of Delaware; (xx)

any such other party entitled to notice pursuant to Local Rule 9013-1(m); (xxi) the state attorneys

general for all states in which the Debtors conduct business; and (xxii) any such other party

entitled to receive notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in view of

the facts and circumstances, such notice is sufficient and no other or further notice need be

provided.

                                           NO PRIOR REQUEST

          46.         No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.



                                                      21

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW      Doc 23    Filed 05/24/20   Page 22 of 34




                                            CONCLUSION

          WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court grant the relief requested in this Motion, the Interim Order, the Final Order, and such other

and further relief as is just and proper.

Dated: May 24, 2020

/s/ Mark D. Collins
RICHARDS, LAYTON & FINGER, P.A.                      WHITE & CASE LLP
Mark D. Collins (No. 2981)                           Thomas E. Lauria (pro hac vice pending)
John H. Knight (No. 3848)                            Matthew C. Brown (pro hac vice pending)
Brett M. Haywood (No. 6166)                          200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)                   Miami, FL 33131
J. Zachary Noble (No. 6689)                          Telephone:    (305) 371-2700
One Rodney Square                                    tlauria@whitecase.com
920 N. King Street                                   mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                         J. Christopher Shore (pro hac vice pending)
Facsimile:    (302) 651-7701                         David M. Turetsky (pro hac vice pending)
Collins@rlf.com                                      1221 Avenue of the Americas
Knight@rlf.com                                       New York, NY 10020
Haywood@rlf.com                                      Telephone:     (212) 819-8200
DeLillo@rlf.com                                      cshore@whitecase.com
Noble@rlf.com                                        david.turetsky@whitecase.com

—and—                                                Jason N. Zakia (pro hac vice pending)
                                                     111 South Wacker Drive
                                                     Chicago, IL 60606
                                                     Telephone:    (312) 881-5400
                                                     jzakia@whitecase.com




                                                 22

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW   Doc 23    Filed 05/24/20   Page 23 of 34




                                                  Ronald K. Gorsich (pro hac vice pending)
                                                  Aaron Colodny (pro hac vice pending)
                                                  Andrew Mackintosh (pro hac vice pending)
                                                  Doah Kim (pro hac vice pending)
                                                  555 South Flower Street, Suite 2700
                                                  Los Angeles, CA 90071
                                                  Telephone:    (213) 620-7700
                                                  rgorsich@whitecase.com
                                                  aaron.colodny@whitecase.com
                                                  amackintosh@whitecase.com
                                                  doah.kim@whitecase.com

                                                  Proposed Co-Counsel to the Debtors and
                                                  Debtors-in-Possession




                                              23

AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW   Doc 23   Filed 05/24/20   Page 24 of 34




                                          EXHIBIT A

                                     Proposed Interim Order




AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW          Doc 23       Filed 05/24/20         Page 25 of 34




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
In re
                                                                   Case No. 20-11218 (MFW)
The Hertz Corporation, et al.,1
                                                                   (Joint Administration Requested)

                                         Debtors.
                                                                   Re: Docket No. ____


             INTERIM ORDER (I) AUTHORIZING, BUT NOT DIRECTING, THE
             DEBTORS TO PAY CERTAIN PREPETITION CLAIMS OF AIRPORT
                 AUTHORITIES AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Interim

Order”) pursuant to sections 105(a), 363(b), and 503 of the Bankruptcy Code and Bankruptcy

Rules 6003 and 6004, authorizing, but not directing, the Debtors to pay the prepetition Airport

Authorities Claims in the ordinary course of business, all as more fully set forth in the Motion;

and the Court having found that it has jurisdiction to consider the Motion and the relief requested

therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District for the District of Delaware, dated February 29, 2012

(Sleet, C.J.); and consideration of the Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice of the Motion having been

provided under the circumstances and in accordance with the Bankruptcy Rules and the Local
1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

                                                         1
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23     Filed 05/24/20   Page 26 of 34




Rules, and it appearing that no other or further notice need be provided; and a hearing having

been held to consider the relief requested in the Motion (the “Hearing”); and upon consideration

of the First Day Declaration; and the record of the Hearing; and the Court having found and

determined that the relief sought in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates, as contemplated by Bankruptcy Rule 6003, and is in the

best interests of the Debtors, their estates, their creditors, their stakeholders, and all other parties-

in-interest, and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.          The Motion is GRANTED on an interim basis as set forth herein.

          2.          The Debtors are authorized, but not directed, pursuant to sections 105(a) and

363(b) of the Bankruptcy Code, in the reasonable exercise of their business judgment, to pay, in

the ordinary course of business, some or all of the prepetition Airport Authority Claims to the

Airport Authorities; provided that the Debtors are authorized, but not directed, to pay only

amounts due and payable as of the Petition Date and amounts that are or become due and

payable between the Petition Date and the date that a final order on the Motion is entered, in an

amount not to exceed $8.9 million, unless otherwise ordered by this Court.

          3.          The Debtors are authorized, but not directed, in the reasonable exercise of their

business judgment, to renew and replace all bonds or letters of credit supporting any obligations

owed to Airport Authorities in the ordinary course of business.

          4.          Nothing in the Motion or this Interim Order shall be deemed to authorize the

Debtors to accelerate any payments not otherwise due prior to the date of the hearing to consider




                                                     2
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23      Filed 05/24/20   Page 27 of 34




entry of an order granting the relief requested in the Motion on a final basis (the “Final

Hearing”).

          5.          The Debtors are authorized to execute and deliver such documents and to take and

perform all actions necessary to implement and effectuate the relief granted in this Interim Order.

          6.          All applicable banks and financial institutions (collectively, the “Banks”) are

authorized, when requested by the Debtors in their sole discretion, to receive, process, honor, and

pay any and all checks, drafts, and other forms of payment, including fund transfers (collectively,

the “Payments”), on account of the Airport Authorities Claims, whether such Payments were

submitted before, on, or after the Petition Date, provided that sufficient funds are on deposit in

the applicable accounts to cover such Payments and that any such Bank shall not have any

liability to any party for relying on such direction by the Debtors.

          7.          Each of the Banks is authorized to rely on any directions and representations of

the Debtors as to which Payments should be honored and paid in respect of the Airport

Authorities Claims pursuant to the Motion and this Interim Order, and any such Bank shall not

have any liability to any party for relying on such directions or representations by the Debtors as

provided in this Interim Order.

          8.          The Debtors are authorized to issue new postpetition checks or effect new

postpetition fund transfers or other new postpetition Payments to replace any checks, drafts, and

other forms of payment, including fund transfers, which may have been inadvertently dishonored

or rejected.

          9.          Nothing contained in the Motion or this Interim Order, nor any payment made

pursuant to the authority granted by this Interim Order, is intended to be or shall be construed as

(a) an admission as to the validity, extent, perfection, priority, allowability, or enforceability of


                                                     3
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW         Doc 23      Filed 05/24/20     Page 28 of 34




any claim or any security interest which purportedly secures such claim, (b) a waiver of the

Debtors’ or any appropriate party in interest’s rights to dispute the amount of, basis for, or

validity of any claim against the Debtors, (c) a promise to pay any claim, (d) a waiver of any

claims or causes of action which may exist against any creditor, interest holder, or otherwise

affected party (e) an assumption or rejection of any executory contract or unexpired lease

pursuant to section 365 of the Bankruptcy Code, and nothing herein otherwise affects the

Debtors’ rights under section 365 of the Bankruptcy Code to assume or reject any executory

contract or unexpired lease with any party subject to this Interim Order, (f) granting third-party

beneficiary status or bestowing any additional rights on any third party; or (g) being otherwise

enforceable by any third party. Without limiting the generality of the foregoing, nothing in the

Motion or this Interim Order nor any payment of any Airport Authorities Claims pursuant to this

Interim Order shall be construed as impairing the Debtors’ right to contest the validity, priority,

or amount of any Airport Authorities Claims allegedly due or owing to any Airport Authority,

and all of the Debtors’ rights with respect thereto are hereby reserved.

          10.         The Court finds and determines that the requirements of Bankruptcy Rule 6003(b)

are satisfied and that the relief is necessary to avoid immediate and irreparable harm.

          11.         Under the circumstances, the notice requirement set forth in Bankruptcy Rule

6004(a) is satisfied.

          12.         This Interim Order is immediately effective and enforceable notwithstanding the

provisions of Bankruptcy Rule 6004(h) or otherwise.

          13.         This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Interim Order.




                                                       4
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23      Filed 05/24/20   Page 29 of 34




          14.         The deadline by which objections to entry of a final order on the Motion must be

filed is ________, 2020 at ____ __.m. (Eastern Time) (the “Objection Deadline”). The Final

Hearing, if required, will be held on ________, 2020 at ____ __.m. (Eastern Time).


Dated: ___________, 2020
       Wilmington, Delaware



                                                          ____________________________________
                                                          UNITED STATES BANKRUPTCY JUDGE




                                                     5
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW     Doc 23   Filed 05/24/20   Page 30 of 34




                                             EXHIBIT B

                                         Proposed Final Order




AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW          Doc 23       Filed 05/24/20         Page 31 of 34




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
In re
                                                                   Case No. 20-11218 (MFW)
The Hertz Corporation, et al.,1
                                                                   (Joint Administration Requested)

                                         Debtors.
                                                                   Re: Docket No. ____


              FINAL ORDER (I) AUTHORIZING, BUT NOT DIRECTING, THE
             DEBTORS TO PAY CERTAIN PREPETITION CLAIMS OF AIRPORT
                 AUTHORITIES AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Order”)

pursuant to sections 105(a), 363(b), and 503 of the Bankruptcy Code and Bankruptcy Rule 6003,

authorizing, but not directing, the Debtors to pay the prepetition Airport Authorities Claims in

the ordinary course of business, all as more fully set forth in the Motion; and the Court having

found that it has jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District for the District of Delaware, dated February 29, 2012 (Sleet, C.J.); and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due, sufficient, and proper notice of the Motion having been provided under the

circumstances and in accordance with the Bankruptcy Rules and the Local                               Rules, and it
1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

                                                         1
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW        Doc 23     Filed 05/24/20   Page 32 of 34




appearing that no other or further notice need be provided; and a hearing having been held, if

necessary, to consider the relief requested in the Motion (the “Hearing”); and upon

consideration of the First- Day Declaration; and the record of the Hearing, if any; and the Court

having found and determined that the relief sought in the Motion is in the best interests of the

Debtors, their estates, their creditors, their stakeholders, and all other parties-in-interest, and that

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.          The Motion is GRANTED as set forth herein. Any objections or reservations of

rights filed in respect of the Motion are overruled, with prejudice.

          2.          The Debtors are authorized, but not directed, pursuant to sections 105(a) and

363(b) of the Bankruptcy Code, in the reasonable exercise of their business judgment, to pay, in

the ordinary course of business, some or all of the prepetition Airport Authority Claims to

Airport Authorities in full, in an amount not to exceed, unless otherwise ordered by this Court up

to the total cap of $11.9 million.

          3.          The Debtors are authorized, but not directed, in the reasonable exercise of their

business judgment, to renew and replace all bonds or letters of credit supporting any obligations

owed to Airport Authorities in the ordinary course of business.

          4.          The Debtors are authorized to execute and deliver such documents and to take and

perform all actions necessary to implement and effectuate the relief granted in this Order.

          5.          All applicable banks and financial institutions (collectively, the “Banks”) are

authorized, when requested by the Debtors in their sole discretion, to receive, process, honor, and

pay any and all checks, drafts, and other forms of payment, including fund transfers (collectively,


                                                     2
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW       Doc 23      Filed 05/24/20   Page 33 of 34




the “Payments”), on account of the Airport Authorities Claims, whether such Payments were

submitted before, on, or after the Petition Date, provided that sufficient funds are on deposit in

the applicable accounts to cover such Payments and that any such Bank shall not have any

liability to any party for relying on such direction by the Debtors.

          6.          Each of the Banks is authorized to rely on any directions and representations of

the Debtors as to which Payments should be honored and paid in respect of the Airport

Authorities Claims pursuant to the Motion and this Order, and any such Bank shall not have any

liability to any party for relying on such directions or representations by the Debtors as provided

in this Order.

          7.          The Debtors are authorized to issue new postpetition checks or effect new

postpetition fund transfers or other new postpetition Payments to replace any checks, drafts, and

other forms of payment, including fund transfers, which may have been inadvertently dishonored

or rejected.

          8.          Nothing contained in the Motion or this Order, nor any payment made pursuant to

the authority granted by this Order, is intended to be or shall be construed as (a) an admission as

to the validity, extent, perfection, priority, allowability, or enforceability of any claim or any

security interest which purportedly secures such claim, (b) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors, (c) a promise to pay any claim, (d) a waiver of any claims or causes of

action which may exist against any creditor, interest holder, or otherwise affected party (e) an

assumption or rejection of any executory contract or unexpired lease pursuant to section 365 of

the Bankruptcy Code, and nothing herein otherwise affects the Debtors’ rights under section 365

of the Bankruptcy Code to assume or reject any executory contract or unexpired lease with any


                                                     3
AMERICAS 102856860

RLF1 23473713v.1
                     Case 20-11218-MFW         Doc 23      Filed 05/24/20     Page 34 of 34




party subject to this Order, (f) granting third-party beneficiary status or bestowing any additional

rights on any third party, or (g) being otherwise enforceable by any third party. Without limiting

the generality of the foregoing, nothing in the Motion or this Order nor any payment of any

Airport Authorities Claims pursuant to this Order shall be construed as impairing the Debtors’

right to contest the validity, priority, or amount of any Airport Authorities Claims allegedly due

or owing to any Airport Authority, and all of the Debtors’ rights with respect thereto are hereby

reserved.

          9.          The notice requirement set forth in Bankruptcy Rule 6004(a) is satisfied.

          10.         This Order is immediately effective and enforceable notwithstanding the

provisions of Bankruptcy Rule 6004(h) or otherwise.

          11.         This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Order.


Dated: _____________, 2020
       Wilmington, Delaware



                                                            ____________________________________
                                                            UNITED STATES BANKRUPTCY JUDGE




                                                       4
AMERICAS 102856860

RLF1 23473713v.1
